                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA

JESSICA LYNNE ENGLE,                                               :

                                                                   :
                                  Plaintiff                                CIVIL ACTION NO. 3:17-2185
                                                                   :
                                  v.
                                                                   :               (JUDGE MANNION)
NANCY A. BERRYHILL,
Acting Commissioner                                                :
of Social Security
                                                                   :
                                  Defendant

                                                            ORDER

         In accordance with the accompanying memorandum, IT IS HEREBY
ORDERED THAT:
         1.            The plaintiff’s appeal, (Doc. 1), of the Commissioner’s decision
                       is GRANTED and, the decision of the Commissioner is
                       VACATED;
         2.            Judge Mehalchick’s report and recommendation, (Doc. 16), is
                       ADOPTED, and the Commissioner’s objections, (Doc. 17), are
                       OVERRULED;
         3.            This case is REMANDED to the Commissioner for the further
                       proceedings consistent with the court’s memorandum; and
         4.            The Clerk of Court is directed to CLOSE this case.



                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge
Dated: March 1, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2185-01-ORDER.wpd
